
	
		II
		110th CONGRESS
		2d Session
		S. 3057
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Smith (for himself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		 To amend title 37, United States Code, to provide a
		  special displacement allowance for members of the uniformed services without
		  dependents, to provide for an annual percentage increase in the amount of the
		  family separation allowance for members of the uniformed services, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Family Separation Benefits
			 Enhancement Act of 2008.
		2.Enhancements of
			 separation allowance for members of the uniformed services
			(a)Special
			 displacement allowance for members without dependents
				(1)In
			 generalChapter 7 of title 37, United States Code, is amended by
			 inserting after section 427 the following new section:
					
						427a.Special
				displacement allowance
							(a)Entitlement to
				allowanceIn addition to any allowance or per diem to which such
				a member may be entitled under this title, a member of the uniformed services
				without dependents is entitled to a monthly allowance under this section
				if—
								(1)the member is on
				duty on board a ship away from the home port of the ship for a continuous
				period of more than 30 days; or
								(2)the member is on
				temporary duty away from the member's permanent station for a continuous period
				of more than 30 days.
								(b)Effective date
				of allowanceThe commencement of entitlement of a member to an
				allowance under this section shall be determined in accordance with the
				provisions of section 427(a)(2) of this title.
							(c)AmountThe
				amount of the monthly allowance to which a member is entitled under this
				section is the amount equal to one half the amount of the monthly allowance to
				which members are entitled under section 427(a) of this title for the month
				concerned.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 7 of
			 such title is amended by inserting after the item relating to section 427 the
			 following new item:
					
						
							427a. Special displacement
				allowance.
						
						.
				(b)Annual increase
			 in monthly amount of family separation allowanceSection 427 of
			 such title is amended—
				(1)in subsection
			 (a)(1), by striking $250 in the matter preceding subparagraph
			 (A) and inserting $250 (as increased from time to time under subsection
			 (e)); and
				(2)by adding at the
			 end the following new subsection:
					
						(e)Annual increase
				in amountWith respect to any fiscal year, the Secretary of
				Defense shall provide a percentage increase in the monthly amount of the
				allowance payable under subsection (a) equal to the percentage of such amount
				by which—
							(1)the Consumer
				Price Index (all items, United States City average) for the 12-month period
				ending on the June 30 preceding the beginning of the fiscal year for which the
				increase is made, exceeds
							(2)such Consumer
				Price Index for the 12-month period preceding the 12-month period described in
				paragraph
				(1).
							.
				(c)Effective
			 dateThe amendments made by this section shall take effect on
			 September 30, 2008, and shall apply with respect to months, and, in the case of
			 the increase required by subsection (e) of section 427 of title 37, United
			 States Code (as added by subsection (b)(2) of this section), fiscal years,
			 beginning after that date.
			
